PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/415,679
Filing Date: 25 Jan 2017
Appellant(s): Dicker et al.



__________________
Michael G. Dreznes
For Appellant


EXAMINER’S ANSWER







This is in response to the appeal brief filed 11/02/2020
Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 01/21/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

The following ground(s) of rejection are applicable to the appealed claims.
Claims 1-20 and 42-56 are rejected under 35 U.S.C. 103(a) as being unpatentable over Sahota et al. (US 8,423,415 B2) hereinafter SAHOTA, in view of Nix (US 9,276,740 B2), hereinafter NIX, and further in view of Bacastow et al. (USPGP 2013/0282567 Al), hereinafter BACASTOW.

(2) Response to Argument
Section A - Rejection of independent Claim 1 under 35 USC § 103
On page 11 of the Appeal Brief filed 11/02/2020 (hereinafter BRIEF), Appellant states, “(1) Bacastow does not disclose or suggest that a host electronic device receives payment request data from a client electronic device that is associated with the same user account.”  The Examiner respectfully disagrees.
BACASTOW, in at least paragraph 0025 discloses:
“The party operating mobile handset 115 can receive a prompt from the mobile platform computer 120.  In the preferred embodiment, the mobile platform computer 120 is designed to enroll users who want to conduct remittance transactions.  The mobile platform computer 120 can register the user's mobile handset 115, store the user's mobile PIN, and communicate with the user's mobile handset 115 in order to verify the user.” (emphasis added).

BACASTOW invention:  
“In more complex embodiments of the invention, the mobile platform computer 120 can comprise a server for hosting a trusted service manager ("TSM") for downloading account information to a secure element component of the mobile handset 115.  In other embodiments, the mobile platform computer 120 also can comprise a server for downloading mobile wallet applications and other e-commerce applications to the mobile handset 115.” (emphasis added).
Here, in BACASTOW paragraph 0025, the components of the limitation in question are all present.  In addition, the registration step taught by BACASTOW reads on the associated step that is in contention by the Appellant.  Moreover, after careful review of the original specification, the Examiner is unable to locate any lexicographic definitions with the required clarity, deliberateness, and precision.  See MPEP §2111.01 IV.  For the purposes of examination, the examiner has taken a broad but practical interpretation of the words, terms, and phrases contained within the claim language that would be both reasonable and pragmatic to one of ordinary skill in the art at the time of the invention.

On page 11 of the BRIEF, Appellant states, “(2) Bacastow does not disclose or suggest that a host electronic device receives payment request data from a client electronic device, or that any such payment request data includes host credential identification information.” The Examiner respectfully disagrees.  The Appellant seems to be asserting that remittance transaction system of BACASTOW is devoid of particular data as called for in the claim language, data that is referred to as payment request data, and host credential identification information by the Appellant in the BRIEF.  The Examiner respectfully points out that BACASTOW is replete with references to data and information utilized during the remittance transactions steps.  See at least Figure 3, items 330, 334, 342; Figure 4, items 420, 432, 434; Figure 6A items 634, 640, 642; and Figure 7, items 720, 724, 728.  Credentials are found in the form of login payment request data, and host credential identification information are plainly directed towards nonfunctional descriptive data and therefore is not given patentable weight. See Praxair Distribution, Inc. v. Mallinckrodt Hosp. Prods. IP Ltd., 126 USPQ2d 1749, 1753 (Fed. Cir. 2018) (“[claim limitations directed to the content of information and lacking a requisite functional relationship are not entitled to patentable weight.”).  Moreover, after careful review of the original specification, the Examiner is unable to locate any lexicographic definitions with the required clarity, deliberateness, and precision.  See MPEP §2111.01 IV.  For the purposes of examination, the Examiner has taken a broad but practical interpretation of the words, terms, and phrases contained within the claim language that would be both reasonable and pragmatic to one of ordinary skill in the art at the time of the invention.

On page 12 of the BRIEF, Appellant states, “(3) Sahota does not disclose or suggest that a host electronic device transmits received...data to fund at least a portion of the financial transaction between the client electronic device and the merchant subsystem.”  The Examiner respectfully disagrees.  SAHOTA, in column 1, lines 23-25 teaches transactions between consumers, merchants, and financial institutions using transaction cards.  Funding of purchases by means of transaction cards between consumers and merchants through a financial institution has been a ubiquitous process since the time of the claimed invention.  BACASTOW further discloses in grated detail the process of funding transactions between the mobile handset of the consumer (customer) and the mobile platform through a funding account.  See at least Figures 3, 4, 6A, and 7.  In paragraph 0023, BACASTOW discloses, “…the term remittance refers to the transfer of funds from a sending party to a receiving party.”  The terms sending party and receiving client electronic device and merchant subsystem without affecting the operation or outcome of the operation.  These limitations as claimed amount to only a difference in nomenclature.  However, the labels associated with the data itself only means something to the human mind, and does not alter the performance of the steps or computer component.  In addition, the client electronic device and merchant subsystem labels are plainly directed towards nonfunctional descriptive data and therefore is not given patentable weight. See Praxair Distribution, Inc. v. Mallinckrodt Hosp. Prods. IP Ltd., 126 USPQ2d 1749, 1753 (Fed. Cir. 2018) (“[claim limitations directed to the content of information and lacking a requisite functional relationship are not entitled to patentable weight.”).  Moreover, after careful review of the original specification, the Examiner is unable to locate any lexicographic definitions with the required clarity, deliberateness, and precision.  See MPEP §2111.01 IV.

On page 13 of the BRIEF, Appellant states, “(4) Sahota does not disclose or suggest a secure element.”  The Examiner respectfully disagrees and points to column 1, lines 23-27 (holograms, overlays, watermarks, etc.), column 3, line 8 (dCVV), and column 5, lines 39-48 (encryption keys).  After careful review of the original specification, the Examiner is unable to locate any lexicographic definitions with the required clarity, deliberateness, and precision.  See MPEP §2111.01 IV.  Therefore, to one of ordinary skill in the art at the time of the invention, the term secure element reads on any of these security items.  For the purposes of examination, the Examiner has taken a broad but practical interpretation of the words, terms, and phrases contained within the claim language that would be both reasonable and pragmatic to one of ordinary skill in the art at the time of the invention.




Section B - Rejection of Dependent Claim 10 under 35 USC § 103
On page 14 of the BRIEF, Appellant states, “(1) Sahota does not disclose or suggest that the host electronic device transmits “data to fund at least a portion of the financial transaction between the client electronic device and the merchant subsystem” to the client electronic device.”
The Examiner finds that Appellant never presented these arguments previously, and therefore Appellant has forfeited these arguments. See In re Google Technology Holdings LLC, Appeal No. 2019-1828, Federal Circuit Decision dated 13 November 2020, page 8 (“Meritorious or not, Google never presented these arguments to the Board. And therein lies the problem. Because Google failed to present these claim construction arguments to the Board, Google forfeited both arguments.”). Therefore, the Examiner will not, for the first time now after prosecution is closed, attempt to address already forfeited arguments.  Appellant could have presented these arguments during prosecution but failed to do so. For example, in Appellant’s remarks filed 11/12/2019, Appellant could have presented these arguments regarding claim 10 but chose not to do so.
Additionally, the Board should decline to hear Appellant’s new arguments as to patentability of claim 10. Appellant has not provided any reasonable explanation as to why Appellant never argued to the Examiner during the iterative examination process for patentability of claim 10. See In re Google Technology Holdings LLC, Appeal No. 2019-1828, Federal Circuit Decision dated 13 November 2020, page 9 (“In this instance, we decline to hear Google’s new arguments as to the construction of ‘cost.’ Google has not provided any reasonable explanation as to why it never argued to the examiner during the iterative examination process or later to the Board for a particular construction of the term ‘cost,’—an argument that is now the linchpin to its claims’ patentability.”). See also In re Goodman, 3 USPQ2d 1866, 1872 (Comm’r Pat. 1987) (“It is totally contrary to the orderly prosecution of patent applications to withhold arguments relating to patentability from the examiner and then present them for the first time to the board.”).

Therefore, the Board should decline to entertain Appellant’s effort here, for it would only encourage appellants to engage in more of this type of behavior - that is to engage in the disorderly prosecution of patent applications.

Section C - Rejection of Dependent Claim 13 under 35 USC § 103
On page 15 of the BRIEF, Appellant states, “(1) Sahota does not disclose or suggest that the client electronic device receives data transmitted by the host electronic device and transmits the received...data to the merchant subsystem.”
The Examiner finds that Appellant never presented these arguments previously, and therefore Appellant has forfeited these arguments. See In re Google Technology Holdings LLC, Appeal No. 2019-1828, Federal Circuit Decision dated 13 November 2020, page 8 (“Meritorious or not, Google never presented these arguments to the Board. And therein lies the problem. Because Google failed to present these claim construction arguments to the Board, Google forfeited both arguments.”). Therefore, the Examiner will not, for the first time now after prosecution is closed, attempt to address already forfeited arguments.  Appellant could have presented these arguments during prosecution but failed to do so. For example, in Appellant’s remarks filed 11/12/2019, Appellant could have presented these arguments regarding claim 13 but chose not to do so.

In summary, the Board and Appellant are respectfully reminded, as an appellate body, the Board is charged in this instance with reviewing the Examiner’s conclusions. “The very word ‘review’ presupposes that a litigant’s arguments have been raised and considered in the tribunal of first instance. To abandon that principle is to encourage the practice of sandbagging: suggesting or permitting, for strategic reasons, that the [lower tribunal] pursue a certain course, and later—if the outcome is unfavorable—claiming that the course followed was reversible error.” Freytag, 501 U.S. at 895 (Scalia, J., concurring in part and concurring in judgment).
Therefore, the Board should decline to entertain Appellant’s effort here, for it would only encourage appellants to engage in more of this type of behavior - that is to engage in the disorderly prosecution of patent applications.



Section D - Rejection of Independent Claim 42 under 35 U.S.C. § 103
On page 16 of the BRIEF, Appellant states, “(1) Bacastow does not disclose or suggest that a host electronic device receives payment request data from a client electronic device, or that any such payment request data includes host credential identification information.”  The Examiner respectfully disagrees.
BACASTOW, in at least paragraph 0025 discloses:
“The party operating mobile handset 115 can receive a prompt from the mobile platform computer 120.  In the preferred embodiment, the mobile platform computer 120 is designed to enroll users who want to conduct remittance transactions.  The mobile platform computer 120 can register the user's mobile handset 115, store the user's mobile PIN, and communicate with the user's mobile handset 115 in order to verify the user.” (emphasis added).
The server referred to by Appellant is simply another embodiment of the BACASTOW invention:  
“In more complex embodiments of the invention, the mobile platform computer 120 can comprise a server for hosting a trusted service manager ("TSM") for downloading account information to a secure element component of the mobile handset 115.  In other embodiments, the mobile platform computer 120 also can comprise a server for downloading mobile wallet applications and other e-commerce applications to the mobile handset 115.” (emphasis added).
Here, in BACASTOW paragraph 0025, the components of the limitation in question are all present.  In addition, after careful review of the original specification, the Examiner is unable to locate any lexicographic definitions with the required clarity, deliberateness, and precision.  See MPEP §2111.01 IV.  For the purposes of examination, the Examiner has taken a broad but practical interpretation of the words, terms, and phrases contained within the claim language that would be both reasonable and pragmatic to one of ordinary skill in the art at the time of the invention.
BRIEF, Appellant states, “(2) Sahota does not disclose or suggest a secure element.”  The Examiner respectfully disagrees and points to column 1, lines 23-27(holograms, overlays, watermarks, etc.), column 3, line 8 (dCVV), and column 5, lines 39-48) (encryption keys).  After careful review of the original specification, the Examiner is unable to locate any lexicographic definitions with the required clarity, deliberateness, and precision.  See MPEP §2111.01 IV.  Therefore, to one of ordinary skill in the art at the time of the invention, the term secure element reads on any of these security items.  For the purposes of examination, the Examiner has taken a broad but practical interpretation of the words, terms, and phrases contained within the claim language that would be both reasonable and pragmatic to one of ordinary skill in the art at the time of the invention.

Section E - Rejection of Independent Claim 54 under 35 U.S.C. § 103
On page 18 of the BRIEF, Appellant states, “(1) Bacastow does not disclose or suggest that a host electronic device receives payment request data from a client electronic device, or that any such payment request data includes host credential identification information.”  The Examiner respectfully disagrees.
BACASTOW, in at least paragraph 0025 discloses:
“The party operating mobile handset 115 can receive a prompt from the mobile platform computer 120.  In the preferred embodiment, the mobile platform computer 120 is designed to enroll users who want to conduct remittance transactions.  The mobile platform computer 120 can register the user's mobile handset 115, store the user's mobile PIN, and communicate with the user's mobile handset 115 in order to verify the user.” (emphasis added).
The server referred to by Appellant is simply another embodiment of the BACASTOW invention:  
“In more complex embodiments of the invention, the mobile platform computer 120 can comprise a server for hosting a trusted service manager ("TSM") for downloading account 
Here, in BACASTOW paragraph 0025, the components of the limitation in question are all present.  In addition, after careful review of the original specification, the Examiner is unable to locate any lexicographic definitions with the required clarity, deliberateness, and precision.  See MPEP §2111.01 IV.  For the purposes of examination, the Examiner has taken a broad but practical interpretation of the words, terms, and phrases contained within the claim language that would be both reasonable and pragmatic to one of ordinary skill in the art at the time of the invention.

On page 18 of the BRIEF, Appellant states, “(2) Sahota does not disclose or suggest a secure element.”  The Examiner respectfully disagrees and points to column 1, lines 23-27(holograms, overlays, watermarks, etc.), column 3, line 8 (dCVV), and column 5, lines 39-48) (encryption keys).  After careful review of the original specification, the Examiner is unable to locate any lexicographic definitions with the required clarity, deliberateness, and precision.  See MPEP §2111.01 IV.  Therefore, to one of ordinary skill in the art at the time of the invention, the term secure element reads on any of these security items.  For the purposes of examination, the Examiner has taken a broad but practical interpretation of the words, terms, and phrases contained within the claim language that would be both reasonable and pragmatic to one of ordinary skill in the art at the time of the invention.





Respectfully submitted,
/JAMES A REAGAN/Primary Examiner, Art Unit 3688                                                                                                                                                                                                        
Conferees:
/ABHISHEK VYAS/Supervisory Patent Examiner, Art Unit 3621                                                                                                                                                                                                        
/Vincent Millin/
Appeals Practice Specialist


Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.